Allowance
	Claims 1-33 are patentable. 
The specific limitations of “a shielding layer disposed along a surface of the sealing portion and the shielding wall, wherein the shielding structure comprises an open-ended structure around the first component and a closed-ended structure around the second component” in Claim 1, and similarly in Claims 15 and 22, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Miwa (US Publication 2017/0354039) discloses an electronic device module comprising: a substrate 100; a sealing portion 400 disposed on a first surface of the substrate; a first component 200; a second component 200 disposed on the first surface of the substrate and embedded in the sealing portion 400; and a shielding structure 300 comprising a shielding wall 320 disposed between the first component and the second component, and a shielding layer 600 disposed along a surface of the sealing portion 400.  However, Miwa does not disclose wherein the shielding structure comprises an open-ended structure around the first component and a closed-ended structure around the second component.  Miwa also does not disclose wherein the shielding layer is disposed along a surface of the shielding wall (Miwa only discloses shielding layer 600 disposed along surface of sealing portion 400).  
Hyun et al. (US Patent 9,832,914) discloses a substrate 10, a plurality of components 20, 30 that are separated from other components within a system by a sealing portion 100 and a shielding structure 120, wherein at least one of the components 20 is in an open air (See Figure 1).  However, Hyun does not disclose a shielding layer disposed along a surface of the sealing portion and the shielding wall, wherein the shielding structure comprises an open-ended 
Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  Applicant has overcome the prior obvious type double patenting rejections by filing a terminal disclaimer on 01/13/2022 (approved the same day).  No other documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADRIAN S WILSON/Primary Examiner, Art Unit 2841